Citation Nr: 1643266	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO. 12-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and upper airway resistance syndrome, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2011 to October 2012 and from February 2015 to September 2015, with additional periods of Active Duty for Training (ACDUTRA) from May 1986 to August 1986 and from October 1990 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes, even if not originally required to do so. Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, the Veteran has asserted that his sleep disorder is related to his service-connected orthopedic disabilities. Specifically, the Veteran has argued that the pain medication prescribed for his orthopedic disabilities are central respiratory depressants, and resulted in a permanent sleep disorder. See e.g., January 2010 Notice of Disagreement. 

While the VA examiner did state that the Veteran's sleep disorder was not caused by his use of central respiratory depressant drugs, thus addressing the causation element of secondary service connection, the examiner did not address whether the sleep disorder was aggravated beyond its natural progression by the orthopedic disabilities and the prescribed medications. As such, the opinion is inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Thus, the claim must be remanded for an addendum opinion so that the issue of aggravation can be addressed.

Further, since the filing of his initial claim in June 2009, the Veteran has served on two additional periods of active duty, from November 2011 to October 2012 and from February 2015 to September 2015. No sleep disorders were noted on the October 2011 medical examination at entry to the November 2011 to October 2012 period of service, and the presiding physician did not note any sleep disorders on the February 2015 pre-deployment medical history and examination conducted prior to the February 2015 to September 2015 period. 

However, treatment records prior to those periods document treatment for a sleep disorder, alternatively diagnosed as obstructive sleep apnea and upper airway resistance syndrome. See e.g., November 2011 VA examination report and March 2013 and May 2011 VA treatment records. As the evidence of record indicates that a sleep disorder pre-existed these later periods of service, the Board finds an opinion as to whether a sleep disorder, to include obstructive sleep apnea and upper airway resistance syndrome, clearly and unmistakably pre-existed the 1990 to 1991 period of service and, if so, whether such was clearly and unmistakably not aggravated by the 1990 to 1991 period of active duty service.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any further relevant VA treatment records.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the November 2011 VA examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the sleep disorder, to include obstructive sleep apnea and upper airway resistance syndrome, was caused by the Veteran's service-connected orthopedic disabilities, to include pain medication prescribed therefor?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the sleep disability, to include obstructive sleep apnea and upper airway resistance syndrome, was aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected orthopedic disabilities, to include pain medication prescribed therefor?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the sleep disorder by the service-connected disability.

For the periods of service from May 1986 to August 1986 and from October 1990 to February 1992:

a) Is it at least as likely as not (a fifty percent probability or greater) that the sleep disorder is related to the Veteran's service from May 1986 to August 1986 and from October 1990 to February 1992?

For the period of service from November 2011 to October 2012:

a) Is there clear and unmistakable evidence that the Veteran's preexisting sleep disorder, to include obstructive sleep apnea and upper airway resistance syndrome, was not permanently worsened beyond the natural progress of the disability during his active duty from November 2011 to October 2012? 

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

For the period of service from February 2015 to September 2015:


a) Is there clear and unmistakable evidence that the Veteran's preexisting sleep disorder, to include obstructive sleep apnea and upper airway resistance syndrome, was not permanently worsened beyond the natural progress of the disability during his active duty from February 2015 to September 2015? 

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

A detailed rationale for the opinion must be provided. Attention is invited to the Veteran's statements indicating that his use of central respiratory depressant drugs resulted in his current sleep disorder, a March 2013 VA treatment record diagnosing upper airway resistance syndrome, and an October 2010 operation report noting surgery for obstructive sleep apnea and use of a CPAP.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




